           Case 2:16-cr-00062-LRH-EJY Document 359 Filed 10/05/20 Page 1 of 2



1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2                                             ***
3
     UNITED STATES OF AMERICA,           )                 2:16-CR-00062-LRH-EJY
4
                                         )
5                                        )
                 Plaintiff,              )
6                                        )                 FINDINGS OF FACT, CONCLUSIONS
     v.                                  )                  OF LAW AND ORDER
7                                        )
                                         )
8                                        )
     ALBERT JONES,                       )
9                                        )
                                         )                 (3rd Request)
10               Defendant.              )
     ___________________________________ )
11
                                          FINDINGS OF FACT
12
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
13
     Court finds:
14
            This Stipulation is entered into for the following reasons:
15

16          1. Defendant Albert Jones is in custody and does not oppose the continuance.

17          2. Counsel needs additional time to adequately prepare for sentencing.

            3. Additionally, denial of this request for continuance would result in a miscarriage of
18

19
                justice.
20
            4. This is the third request for a continuance of the sentencing hearing in this case.
21

22

23

24

25

26

27

28


                                                     -3-
           Case 2:16-cr-00062-LRH-EJY Document 359 Filed 10/05/20 Page 2 of 2



1                                               ORDER
2           IT IS ORDERED that SENTENCING currently scheduled for October 7, 2020 at the
3    hour of 2:15 p.m., be vacated and continued to Tuesday, December 29, 2020, at 2:30 p.m.
4    before District Judge Larry R Hicks in Las Vegas Courtroom to be announced at a later time.
5                                                        This is good LRH signature




6           DATED this 5th day of October, 2020.
7

8

9

10                                               United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -4-
